DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
One or more mechanism in claims 2, 3, and 25, which have structural support in paragraph [86] of the specification stating, “…the one ore more mechanisms 330 may comprise a variation in thermal conductivity and or thermal mass of a wall 118…[which]…may be formed of an extruded polymer, and metal particles could be impregnated in certain portions of the wall 118...;” and 
Driving mechanism in claim 38, which has structural support in paragraph [141] stating, “…a driving mechanism (in the form of a motor).” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 32, 38, 40, 41, and 49 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Soutorine et al. (WO2009/135251) hereinafter Soutorine.
	Regarding claim 1, Soutorine discloses a propulsion device (Fig. 1 advancement apparatus 110) for progressing an instrument (Fig. 1 probe 160) along a passage (Fig. 1 tract 180), the propulsion device (Fig. 1 advancement apparatus 110) comprising: 
an elongate tube (Fig. 1 tube 140) comprising a first end (Fig. 1 near distal end 144) and a second end (Fig. 1 near proximal end 142) opposite the first end (Fig. 1 near distal end 144), the tube (Fig. 1 tube 140) defining a channel (Fig. 1 internal lumen 141) configured to accommodate a liquid (Fig. 1 liquid column 156, [page 11 lines 16-23]), a first end (Fig. 1 near distal end 144) of the channel (Fig. 1 internal lumen 141) being closed at or near the first end (Fig. 1 near distal end 144) of the tube (Fig. 1 tube 140) and a second end (Fig. 1 near proximal end 142) of the channel (Fig. 1 internal lumen 141) being defined by the second end (Fig. 1 near proximal end 142) of the tube (Fig. 1 tube 140); and 
a pressure actuator (Fig. 1 drive mechanism 130) in communication with the second end (Fig. 1 near proximal end 142) of the channel (Fig. 1 internal lumen 141) and configured to selectively adjust a pressure of the liquid (Fig. 2, 16A-17B, [page 15 line 29 – page 16 line 15, and page 23 lines 18-25]) in the channel (Fig. 1 internal lumen 141) to alternatingly: reduce the pressure to induce cavitation and form gas bubbles in the liquid; and increase the pressure to collapse some or all of the gas bubbles back into the liquid, thereby accelerating at least part of the liquid towards the first end of the tube and transferring momentum to the tube to progress the tube along the passage ([page 23 lines 21-24] “As piston 1652 repeatedly moves back and forth within wall 1650, liquid in chamber 1651 is repeatedly forced out of an opening 1656 formed in wall 1650 and then drawn back into chamber 1651 through opening 1656.” As the piston moves bubbles are inherently formed and collapsed as the pressure changes, which causes the tube to move within the tract [page 2 lines 23-24]).  
	Regarding claim 32,  Soutorine discloses wherein the device is configured for progressing a medical instrument along a lumen within a patient (abstract).  
	Regarding claim 38, Soutorine discloses wherein the pressure actuator (Fig. 1 drive mechanism 130) comprises: a piston assembly (Figs 16A-17B) including a moveable piston (Figs. 16A-17b piston 1652) disposed within a bore (Figs. 16A-17b chamber 1651) of the piston assembly (Figs 16A-17B); and a driving mechanism (Figs. 16a-17b drive shaft 1654) configured to drive the piston (Figs. 16A-17b piston 1652) of the piston assembly to selectively adjust the pressure of the liquid in the channel ([page 23 lines 18-25]).  
	Regarding claim 40, Soutorine discloses a propulsion tube unit (Fig. 1 advancement apparatus 110)  comprising: one or more of the tubes (Fig. 1 tube 140) according to any one of claims 1 to 36 claim 1; and a piston assembly (Fig. 1 drive mechanism 130) connected to the second end (Fig. 1 proximal end 142) of the tube (Fig. 1 tube 140), the piston assembly (Fig. 1 drive mechanism 130) comprising: a body defining a bore (Fig. 3 chamber 351) in fluid communication with the channel of each of the one or more tubes (Fig. 1 tube 140); and a movable piston (Fig. 3 piston 352) disposed within the bore (Fig. 3 chamber 351) and configured to seal against an internal surface of the bore (Fig. 3 chamber 352, [page 17 lines 9-13] “…Movement of piston 352 within wall 350 can pressurize and depressurize liquid, such as water, within chamber 351, either forcing liquid out of chamber 351 through an opening 356 or drawing it back into chamber 351.”).  
	Regarding claim 41, Soutorine discloses wherein the piston assembly (Fig. 1 drive mechanism 130) and the one or more tubes (Fig. 1 tube 140) cooperate to define a sealed vessel (Fig. 18 , [page 24 lines 6-21] “…housing enclosing a liquid volume 1851) containing a selected mass of liquid and a selected mass of gas (Fig. 18 , [page 24 lines 6-21]).  
	Regarding claim 49, Soutorine discloses a method of progressing an instrument (Fig. 1 advancement apparatus 110)  along a passage (track , abstract), the method comprising selectively adjusting a pressure of a liquid within a tube connected to the instrument to successively induce cavitation of gas bubbles in the liquid and subsequently collapse the gas bubbles back into the liquid to accelerate the liquid within the tube, transfer momentum from the liquid to the tube, and progress the tube along the passageway(abstract). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, 34, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Soutorine. 
Regarding claim 2, the embodiment of Soutorine listed above fails to disclose one or more mechanisms configured to promote cavitation in one or more regions of the channel when the pressure is reduced, wherein the one or more regions extend along at least part of a length of the channel. 
However, another embodiment of Soutorine, teaches one or more mechanisms (reinforcing members 952, 1052 and 1152) configured to promote cavitation in one or more regions of the channel (Fig. 1 internal lumen 141)  when the pressure is reduced ([page 21 lines 12 – 15] “…reinforcing members 952, 1052 and 1152 in order to provide structural integrity to the wall of the tube to resist collapsing or expansion of the tube wall due to pressure changes, while allowing adequate flexion to allow flexible passage through a convoluted tract.”), wherein the one or more regions extend along at least part of a length of the channel (Fig. 1 internal lumen 141, Figs. 9a, 9b, 10a, 10b, 11a, and 11b).  
It would have been obvious to one skilled in the art before the effective filing of the claimed invention to modify the first embodiment of Soutorine with another embodiment of Soutine to include one or more mechanisms configured to promote cavitation in one or more regions of the channel when the pressure is reduced, wherein the one or more regions extend along at least part of a length of the channel because the “…reinforcing members ….provide structural integrity to the wall of the tube…” [Id.].
Regarding claim 3, the embodiment of Soutorine listed above fails to disclose wherein the one or more mechanisms are configured to promote cavitation in a plurality of regions spaced along at least part of the length of the channel.
However, another embodiment of Soutorine, teaches wherein the one or more mechanisms (reinforcing members 952, 1052 and 1152) configured are configured to promote cavitation ([page 21 lines 12 – 15] “…reinforcing members 952, 1052 and 1152 in order to provide structural integrity to the wall of the tube to resist collapsing or expansion of the tube wall due to pressure changes, while allowing adequate flexion to allow flexible passage through a convoluted tract.”),  in a plurality of regions spaced along at least part of the length of the channel (Figs. 9a, 9b, 10a, 10b, 11a, and 11b).  
Regarding claim 4, the embodiment of Soutorine listed above fails to disclose wherein the one or more mechanisms comprise a surface variation on an internal surface of the channel.
However, another embodiment of Soutorine, teaches wherein the one or more mechanisms (reinforcing members 952, 1052 and 1152) comprise a surface variation on an internal surface of the channel (Fig. 40A, 40b, 41A, 41b, 41A, 42b, [page 29 lines 9-15] “…periodic perturbations are provided on an internal wall of the tube.”).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the embodiment of Soutorine listed above with another embodiment of Soutorine to include a surface variation on an internal surface of the channel to “…enhance resistance to movement of the column through the tube in the forward direction” [page 2 lines 1-15].  
Regarding claim 9, Soutorine continues to teach wherein the surface variation comprises a topographical variation ((Fig. 40A, 40b, 41A, 41b, 41A, 42b, [page 29 lines 9-15] “…periodic perturbations are provided on an internal wall of the tube.”).  
Regarding claim 10, Soutorine continues to teach wherein the topographical variation comprises a scratched or pitted surface ((Fig. 40A, 40b, 41A, 41b, 41A, 42b, [page 29 lines 9-15] “…periodic perturbations are provided on an internal wall of the tube.”).  
Regarding claim 11, Soutorine continues to teach wherein the topographical variation defines a plurality of V-shaped channels ((Fig. 40A, 40b, 41A, 41b, 41A, 42b, [page 29 lines 9-15] “…periodic perturbations are provided on an internal wall of the tube.”).  
Regarding claim 34, Soutorine continues to teach wherein the tube is reinforced against expansion or contraction due to internal pressure changes ([page 21 lines 12 – 15] “…reinforcing members 952, 1052 and 1152 in order to provide structural integrity to the wall of the tube to resist collapsing or expansion of the tube wall due to pressure changes, while allowing adequate flexion to allow flexible passage through a convoluted tract.”).  
Regarding claim 36, the embodiment of Soutorine listed above fails to disclose a plurality of the tubes of claim 1 extending side by side.
However, another embodiment of Soutorine, teaches a plurality of the tubes (Fig. 14A-15b conduits 1462, 1562) of claim 1 extending side by side ([page 3 lines 25-31] “A plurality of conduits may extend along the tube and be coupled to the probe…”).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the first embodiment of Soutorine with another embodiment of Soutorine to include a plurality of tubes extending side by side in order to gain the benefit to “send and/or receive signals to and/or from the probe” when the probe houses an imaging device in an area in the front of the probe [page 3 lines 25-31]. 
Regarding claim 39,  the embodiment of Soutorine listed above fails to disclose wherein the piston assembly is connected to the tube to form a sealed tube unit containing the liquid, and wherein the piston assembly is removably coupleable to the driving mechanism.
However, another embodiment of Soutorine, teaches wherein the piston assembly (Figs 16A-17B) is connected to the tube (Fig. 1 tube 140) to form a sealed tube unit containing the liquid ([page 23 lines 22-24] “…liquid in the chamber 1651 is repeatedly forced out of an opening 1656 formed in wall 1650 and then drawn back into chamber 1651 through opening 1656...[which]…Piston 1652 sealingly engages wall 1650…”), and wherein the piston assembly (Fig. 3 piston 352) is removably coupleable to the driving mechanism (Fig. 3 drive shaft 354)   ([page 17 lines 27-30] “…drive shaft 354 may be removably attached to piston 352…”).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the first embodiment of Soutorine with another embodiment of Soutorine to include the piston assembly is connected to the tube to form a sealed tube unit containing the liquid, and wherein the piston assembly is removably coupleable to the driving mechanism. 
Furthermore, it would have been obvious to modify the first embodiment of Soutorine with another embodiment of Soutorine to include the piston assembly be connected to the tube to form a sealed tube unit containing the liquid, and wherein the piston assembly is removably coupleable to the driving mechanism to gain the benefit of having a part being able to be replace after one or more uses or due to performance deterioration [ page 17 lines 27-30]. 

Claims 5, 6, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Soutorine in view of Adenusi et al. (US Pub No.: US 2015/0202423) hereinafter Adenusi.
Regarding claim 5, Soutorine fails to disclose wherein the surface variation comprises a coating.
However Adenusi, in the same field of endeavor, teaches wherein the surface variation comprises a coating ([0062]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Soutorine with the teachings of Adenusi and have the surface variation comprises a coating because a surface variation that comprise a coating can improve lubricity and durability “to help improve the mechanical properties” of the endoscope (title, and [0003]). 
Regarding claim 6, Soutorine fails to disclose wherein the coatings comprise a hydrophobic material. 
However Adenusi, in the same field of endeavor, teaches wherein the coatings comprise a hydrophobic material ([0062]). 
Regarding claim 23, Soutorine fails to disclose wherein the topographical variation defines a porous surface.
However Adenusi, in the same field of endeavor, teaches wherein the topographical variation defines a porous surface ([0040] The fibrous matrix is a porous polymeric structure constructed of a plurality of discrete fibers, according to embodiments of the present invention. The fibrous matrix includes pores, also described as spaces or voids, formed between a given fiber and one or more neighboring fibers, as desired.).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Soutorine in view of Eggers (US Patent No.: 5480398) hereinafter Eggers. 
Regarding claim 25, Soutorine fails to disclose wherein the one or more mechanisms comprise a variation in a thermal conductivity of a wall of the tube along the length of the channel.
However Eggers, in the same field of endeavor, teaches wherein the one or more mechanisms (reinforcing members 952, 1052 and 1152) comprise a variation in a thermal conductivity of a wall of the tube along the length of the channel ([column 7 lines 24-30] “…Preferably, elongated shaft 18 is made of a high thermal conductivity material …”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Soutorine with the teachings of Eggers and include wherein the one or more mechanisms comprise a variation in a thermal conductivity of a wall of the tube along the length of the channel to gain the benefit of reducing “the potential that non-targeted tissue will be subjected to high temperatures that might cause damage” [column 7 lines 24-30]. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Soutorine in view of Frazer (US Patent No.: 4176662) hereinafter Frazer. 
Regarding claim 27, Soutorine fails to disclose wherein the one or more mechanisms comprise one or more acoustic transducers.
However Frazer, in the same field of endeavor, teaches wherein the one or more mechanisms comprise one or more acoustic transducers (Fig. 1 single transducer 30 [column 3 lines 35-39]).
It would have been obvious to one skilled in the art before the effective filing of the claimed invention to modify Soutorine with the teachings of Frazer to include one or more acoustic transducers as the one or more mechanism because an acoustic transducer included in a flexible conduit can “provide a system for tracking the position of the distal end of the endoscope…without undue discomfort and risk to the patient…” [column 1 lines 35-42]. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795